Citation Nr: 1336610	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  12-08 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an eye disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1950 to June 1952.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2012 and accepted that hearing in place of an in-person hearing before a Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

This case has been previously before the Board, most recently in June 2013, at which time it was remanded for additional development.  The case has now been retuned to the Board for further appellate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).


FINDING OF FACT

The Veteran does not have an eye disability that is etiologically related to his active service.


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record shows that the Veteran was mailed a letter in July 2011 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The July 2011 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service medical records are of record.  VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has asserted that he has an eye disability that is related to active service.  Specifically, the Veteran has reported that while in active service, he was performing his duties as a cook when he tried to light a stove and it blew up in his face, injuring his eyes.  He reported that he recieved hospital treatment for that injury while in active service. 

The Veteran has submitted several statements from fellow service members who have reported that they recall the Veteran being involved in a cooktop incident during active service.  A review of the service personnel records is silent for any report of the accident described by the Veteran.  However, a review of the Veteran's service separation form shows that his military occupational specialty (MOS) during active service was cook.  

The Board notes that the Veteran is competent to report what happened in service and his statements are corroborated by other lay evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  Moreover, the Board finds the Veteran and his fellow service members credible in that regard.  Therefore, the Board concedes that the Veteran was involved in a cooktop incident as described.  

However, the service medical records are silent for complaints of, treatment for, or a diagnosis of any eye disability while the Veteran was in active service, to include one that resulted from a cooktop explosion incident.  In June 1952, the Veteran was provided a separation examination.  There is no indication from the examination report that the Veteran reported any injury to his eyes or any ongoing eye disability at that time.  The Veteran's distant vision was 20/20, bilaterally, and his color vision was normal.  There were no significant abnormalities in his field of vision.  Additionally, the Veteran's face, eyes, pupils, and ocular motility were all found to be clinically normal upon examination.  Therefore, it appears that any injury to the Veteran's eyes sustained during a cooktop explosion incident during active service completely resolved without residual prior to the Veteran's separation from active service.   

A review of the post-service medical evidence of record shows that the Veteran has received treatment for various eye complaints at the VA Medical Center.  A review of those treatment records shows that the Veteran has been diagnosed with dry age-related macular degeneration, nuclear sclerosis and posterior subcapsular cataracts, dermatochalasis, diabetes mellitus without ocular manifestations, myopia, astigmatism, and presbyopia.  There is no indication from the VA Medical Center treatment notes of record that any of those disabilities have been linked to the Veteran's active service, or to any eye injury during service.  

The Veteran has also recieved treatment for various eye complaints at EyeCare Associates since at least August 2012.  A review of the EyeCare Associates treatment notes of record shows that the Veteran has been diagnosed with nuclear sclerosis cataracts, dry eye syndrome, senile and dry macular degeneration, macular atrophy, myopia, pseudophakia, and astigmatism.  Due to the Veteran's cataracts, it was recommended he undergo bilateral Kelman phacoemulsification (KPE) and intraocular lens implantation (IOL) procedures to improve his visual acuity.  It was noted that even with the surgery, the Veteran's prognosis was guarded due to his macular degeneration.  The Veteran achieved good results from the KPE and IOL procedures and continued to seek follow-up care at EyeCare Associates.  However, the Board notes that there is no indication from the EyeCare Associates treatment notes of record that any of the Veteran various eye disability diagnoses were linked to active service.  Additionally, there is no indication from the EyeCare Associates treatment notes of record that the Veteran reported any eye injury during active service.  

At a December 2012 VA eye examination, the examiner diagnosed nonexudative macular degeneration, dermatochalasis, eyelid ptosis, mild reticular pigmentary degeneration, and pseudophakia.  The examiner noted that the Veteran's macular degeneration was first diagnosed in 2009 and had been stable since that time, that his dermatochalasis had been diagnosed in 2009 and had gotten worse since that time, that ptosis was first diagnosed in 2012 and had been stable since that time, that the reticular pigmentry degeneration was first documented at the current VA examination, and that the pseudophakia was the result of the bilateral cataract surgery the Veteran had in 2012.  

The examiner was also asked to provide an opinion regarding the etiology of the Veteran's various eye disabilities.  Based on the history provided by the Veteran, a review of the claims file, and the examination of the Veteran, the VA examiner opined that it was less likely as not that the Veteran's eye disabilities were incurred in or caused by an in-service injury, event, or illness.  The examiner noted that the Veteran's decreased visual acuity was primarily due to macular degeneration and, in addition, to the drooping of his eyelids caused by dermatochaliasis.  The examiner noted that macular degeneration was a condition found more commonly in caucasions of advanced age with a history of smoking cigarettes, as was the case with the Veteran.  The examiner noted that dermatochalasis was a condition associated with advanced age and that the Veteran's history of smoking likley contributed to the severity of his dermatochalasis by causing changes in skin elasticity which made the eyelids more droopy. 

In August 2013, the December 2012 VA examiner was asked to provide an addendum opinion after considering private treatment records that had been obtained subsequent to his review of the record in conjunction with the December 2012 VA examination and opinion.  At that time, the VA examiner noted a review of the claims file, to specifically include the private treatment records that had been recently associated with the claims file.  The examiner opined that it was less likley than not that the Veteran's eye disabilities were incurred in or caused by an in-service injury, event, or illness.  The examiner noted that the only diagnoses included in the private medical records that were not noted in the December 2012 VA examination were myopia and astigmatism.  The examiner noted that those diagnoses were refractive diagnoses related to the Veteran's spectacle prescription following cataract surgery and were not attributable to injury sustained during active service. 

The Board finds that the December 2012 VA examination and opinion, when combined with the August 2013 VA addendum opinion, is adequate because the examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided a thorough supporting rationale for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that while the Veteran might sincerely believe that he has an eye disability that is related to his active service, as a lay person he is not competent to relate any current diagnosis of an eye disability to his active service, to include any eye injury sustained therein, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The VA examiner has attributed some of the Veteran's various eye disability diagnoses to refractive error.  Refractive errors of the eye are not diseases or injuries subject to service connection as they do not constitute disabilities for VA purposes.  38 C.F.R. § 3.303 (c) (2013). 

In sum, the Veteran may have sustained an eye injury during active service.  However, it appears to have resolved without residual prior to his separation from active service.  While the Veteran has been diagnosed with various eye disabilities, the December 2009 VA examiner has competently opined that it is less likely than not that any of the Veteran's eye disabilities is related to his active service.  The examiner found instead that the eye disabilities were refractive error or were related to other factors such as age and a history of smoking cigarettes.  There is no competent medical opinion of record to the contrary.  Additionally, service connection is not allowable for refractive error.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for an eye disability is not warranted.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
ORDER

Entitlement to service connection for an eye disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


